Citation Nr: 9925619	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for sarcoidosis 
from January 12, 1988, to July 14, 1994.

2.  Entitlement to an evaluation in excess of 10 percent for 
sarcoidosis from July 1994 to November 1997, and in excess of 
30 percent from November 1997.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran had active service from October 1974 to January 
1988.  In a December 1994 rating action, the Department of 
Veterans Affairs (VA) Regional Office Cleveland, Ohio, 
granted service connection for sarcoidosis, effective January 
12, 1988, and assigned a noncompensable evaluation for the 
condition, effective that same date.  The veteran appealed 
for a higher rating for the sarcoidosis.  By rating action 
dated in January 1995, the evaluation for the sarcoidosis was 
increased to 10 percent effective July 15, 1994.  The veteran 
appealed for an earlier effective date for the 10 percent 
rating for the sarcoidosis and also for an evaluation in 
excess of 10 percent.  He also appealed from a March 1997 
rating action denying entitlement to service connection for a 
chronic left shoulder disability.

The case was initially before the Board of Veterans' Appeals 
(Board) in January 1999 when entitlement to service 
connection for a chronic left shoulder disability was 
granted.  Appellate consideration of the issues of 
entitlement to a current increased rating for sarcoidosis and 
entitlement to a retroactive increased rating from January 
1988 were deferred pending further action by the regional 
office.  In an April 1999 rating action, the regional office 
increased the evaluation for the evaluation for the veteran's 
sarcoidosis from 10 percent to 30 percent, effective November 
3, 1997.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During the period from January 1988 to July 1994, the 
veteran's sarcoidosis was mildly symptomatic.  The 
manifestations of that disability included slight shortness 
of breath on exertion, easy fatigability, and joint pain.  

3.  During the period from July 1994 to November 1997, the 
veteran's sarcoidosis remained symptomatic.  He did not have 
exacerbations of a week or more 2 or 3 times a year or 
symptomatology productive of moderate impairment of health.  

4.  Effective in November 1997, the veteran began taking 
Prednisone for his sarcoidosis.  When examined by the VA in 
March 1999, his shortness of breath had been reduced.  His 
lungs were clear to percussion and auscultation.  

5.  Pulmonary function studies conducted by the VA in March 
1999 showed FEV-1 of 72 percent of predicted.  FEV-1/FVC was 
81 percent.  The diffusing capacity for carbon monoxide 
(DLCO) was 67 percent of predicted.  

6.  The evidence does not establish that the veteran's 
sarcoidosis has been more than moderately disabling since 
November 1997.  


CONCLUSIONS OF LAW

1.  An evaluation of 10 percent is warranted for the 
veteran's sarcoidosis for the period from January 12, 1988, 
to July 14, 1994.  38 C.F.R. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Codes 6350, 6600 (1998).

2.  Entitlement to evaluations in excess of 10 percent for 
sarcoidosis for the period from July 1994 to November 1997 
and in excess of 30 percent effective from November 1997 are 
not warranted.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. Part 4, 
Codes 6350, 6600, 6846 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that is has found the appellant's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.

I.  Background

The veteran's service medical records reflect that he was 
treated at a U.S. naval hospital in December 1987 after 
having an abnormal chest X-ray.  Various findings were 
recorded on physical examination.  The final diagnosis was 
probable sarcoidosis.  

The veteran's initial claim for VA disability benefits was 
submitted in February 1988.  He referred to his treatment 
during service in December 1987 for sarcoidosis.  

A VA outpatient treatment record dated in February 1988 
reflects that the veteran had had sarcoidosis during service 
but that he had no current complaints and was not currently 
taking any medication.

The veteran was examined by the VA in April 1988.  His 
complaints included shortness of breath, easy fatigability 
and heavy breathing.  He had shortness of breath on exertion 
when climbing up stairs.  He also reported an intermittent 
cough.  He reported that his sputum was blood streaked.  On 
examination, the lungs were resonant.  There were no rales, 
wheezes or dullness.  No shortness of breath was noted on the 
examination.  He was asked to expectorate and no blood was 
noticed.  A chest X-ray study showed the lungs to be 
negative.  Pulmonary function studies were conducted and 
reflected normal spirometry and lung volumes.  The diagnoses 
included a history of sarcoidosis.  

VA outpatient treatment records reflect that the veteran was 
observed and treated on several occasions from 1988 to 1994.  
When he was seen in July 1988, he complained of continued 
shortness of breath.  On examination, the lungs were clear to 
auscultation and percussion.  In July 1989, he reported that 
he still had episodes of dyspnea, primarily with exertion.  
The lungs were noted to be clear on physical examination.  

In May 1990, the veteran was afforded a VA examination in 
connection with his essential hypertension.  At the time of 
the examination, his complaints included shortness of breath, 
easy fatigability and pain in his joints.  In September 1992, 
he complained of weakness and shortness of breath.  He also 
reported decreased exercise tolerance.  When he was seen on 
July 15, 1994, he reported a recurrence of pain in all 
joints.  He also reported occasional fever and night sweats.  

The veteran was afforded a VA examination in October 1994.  
He reported that during service he had developed some 
shortness of breath, aching in his joints and night sweats.  
He had been transferred to the  naval hospital where he had 
been diagnosed as having sarcoidosis.  He currently 
complained of occasional shortness of breath with exertion.  
He complained of having intermittent joint pain, night sweats 
and a nonproductive cough. On examination of the lungs, the 
veteran was not in respiratory distress.  Respiratory rate 
was 16 per minute.  There was no clubbing or cyanosis of the 
fingernail beds.  Chest measurement on inspiration was 44 
inches and on expiration 42 inches.  The lungs were clear to 
auscultation and percussion.  No rales or rhonchi were 
present.  

The veteran testified at a hearing at the regional office in 
June 1995.  He reported that he had pain involving various 
joints.  He indicated that he would have shortness of breath 
relatively soon while walking.  

The veteran was again examined by the VA in July 1995.  He 
complained of occasional joint pain.  On examination, his 
lungs were clear.  There was no dyspnea.  It was indicated 
that he was able to function well.  His lungs were clear 
without any advantageous sounds.  The diagnosis was history 
of sarcoidosis of the lung.  

Records from Kaiser Permanente reflect that the veteran was 
observed and treated for various conditions from 1996 to 
1998.  When he was seen in January 1998, it was indicated 
that Prednisone, 20 milligrams, had been prescribed on 
November 3, 1997.  
The veteran was examined by the VA in February 1998.  He 
reported that over the years he had had repeated respiratory 
infections with shortness of breath and easy fatigability.  
He had recently been placed on Prednisone by a private 
physician.  He did not have any fever and had had no weight 
loss.  He denied any hemoptysis.  There was no shortness of 
breath on physical examination.  His breath sounds were 
fairly audible and no rales were found.  Pulmonary function 
studies showed FEV-1 was 90 percent of predicted and FEV-
1/FVC was 86 percent.  

When the veteran was examined by the VA in March 1999, it was 
indicated that the veteran had been seen by a private 
physician in the Kaiser Hospital system and had been started 
on Prednisone, initially at a dose of 40 milligrams a day.  
He currently was on a dose of 2 milligrams a day.  Before he 
was begun on Prednisone, he had dyspnea on exertion with one 
flight of stairs and some dyspnea at rest as well as night 
sweats.  After beginning the Prednisone, his dyspnea on 
exertion was reduced to the point where he could currently go 
up 2 or 3 flights of stairs.  He still had intermittent 
dyspnea at rest.  Since beginning the Prednisone, he had had 
a weight gain of about 25 pounds.  He denied having any 
hemoptysis.  

On physical examination the lungs were clear to percussion 
and auscultation.  The veteran was in no acute distress and 
had no evidence of acute or chronic respiratory failure.  
Pulmonary function studies were conducted and showed FEV-1 of 
72 percent of predicted and FEV-1/FVC of 81 percent.  
Diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)) was 67 percent of predicted.  

II.  Analysis

Systemic lupus erythematosus warrants a 10 percent evaluation 
with exacerbations once or twice a year or when the disease 
has been symptomatic during the past two years.  A 30 percent 
evaluation requires exacerbations lasting a week or more 
which occur 2 or 3 times a year or related symptomatology 
productive of a moderate impairment of health.  A 60 percent 
evaluation is warranted when the disease is chronic with 
frequent exacerbations and multiple joint pain and organ 
manifestations productive of moderately severe impairment of 
health.  38 C.F.R. Part 4, Code 6350.  

A noncompensable evaluation is provided for sarcoidosis when 
there is chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  A 30 percent 
evaluation is provided when there is pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  A 60 percent 
evaluation is provided when there is pulmonary involvement 
requiring a systemic high dose (therapeutic) corticosteroids 
for control.  The active disease or residuals may be rated as 
chronic bronchitis under Diagnostic Code 6600 and extra 
pulmonary involvement under the specific body system 
involved.  38 C.F.R. Part 4, Code 6846, effective in November 
1996.  

A 10 percent evaluation is warranted for moderate chronic 
bronchitis manifested by considerable night or morning 
coughing, slight dyspnea on exercise, and scattered bilateral 
rales.  A 30 percent evaluation requires moderately severe 
chronic bronchitis manifested by persistent coughing at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the day, 
and beginning chronic airway obstruction.  A 60 percent 
evaluation requires severe chronic bronchitis manifested by a 
severe, productive cough; dyspnea on slight exertion; and 
pulmonary function tests indicative of severe ventilatory 
impairment.  38 C.F.R. Part 4, Code 6600, effective prior to 
November 1966.

A 10 percent evaluation is provided for chronic bronchitis 
with an FEV-1 of 71 to 80 percent of predicted or FEV-1/FVC 
of 71 to 80 percent or DLCO (SB) of 66 to 80 percent 
predicted.  A 30 percent evaluation is provided when there is 
FEV-1 of 56 to 70 percent of predicted or FEV-1/FVC of 56 to 
70 percent or DLCO (SB) of 56 to 65 percent of predicted.  A 
60 percent evaluation is provided when there is FEV-1 of 40 
to 55 percent of predicted or FEV-1/FVC of 40 to 55 percent 
or DLCO (SB) of 40 to 55 percent of predicted or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. Part 4, Code 6600, 
effective in November 1996.  

The Board notes that in the case of Fenderson v. West, No. 
96-947(U.S. Vet. App. Jan. 20, 1999), the United States Court 
of Appeals for Veterans Claims indicated that there was a 
distinction between a veteran's initial dissatisfaction with 
the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found-a practice known as "staged" ratings.

Initially, the veteran's sarcoidosis was rated by analogy to 
systemic lupus erythematosus under Diagnostic Code 6350.  
Prior to the 1996 revisions to the rating schedule there were 
no published rating criteria for sarcoidosis.  Thus, the 
condition had to be rated by analogy.  See 38 C.F.R. § 4.20.  
During the period from January 1988 to July 1994, the VA 
examinations and outpatient treatment records did not reflect 
any significant findings on physical examination.  However, 
the veteran consistently reported symptoms, essentially 
limited to shortness of breath, easy fatigability and night 
sweats.  In the Board's judgment, the evidence of record is 
adequate to establish that the veteran's sarcoidosis was 
symptomatic during the period from January 1988 to July 1994 
and as such would have warranted a 10 percent evaluation 
under the provisions of Diagnostic Code 6350.  The evidence 
does not establish that there were exacerbations of a week or 
more 2 or 3 times a year or symptomatology productive of 
moderate impairment of health during that period of time.  
Chronic bronchitis (code 6600) is another rating code which 
is closely analogous by function and anatomical location.  On 
reviewing the rating criteria under code 6600, the Board 
would note that a 10 percent rating was provided for chronic 
moderate bronchitis when there was considerable night or 
morning coughing, slight dyspnea (shortness of breath) on 
exercise and scattered rales.  A 30 percent rating required 
persistent coughing, considerable expectoration, considerable 
dyspnea, rales, and airway obstruction; factors which clearly 
were not present in the veteran during the period in 
question.  Thus, entitlement to an evaluation in excess of 
10 percent for that period of time would not be warranted 
under either of the most closely analogous codes.  

With regard to the period from July 1994 to November 1997, 
the evidence reflects that the veteran continued to complain 
of symptoms, including occasional shortness of breath on 
exertion, intermittent joint pain, night sweats and a 
nonproductive cough.  The VA examinations showed that the 
lungs were clear to auscultation and percussion and no rales 
or rhonchi were present.  The recorded complaints and the 
findings on the VA examinations do not indicate that during 
the period from July 1994 to November 1997 the veteran's 
sarcoidosis produced exacerbations of a week or more 2 or 
3 times a year or symptomatology productive of moderate 
impairment of health so as to warrant entitlement to an 
evaluation in excess of 10 percent under the provisions of 
Diagnostic Code 6350.  The record also does not indicate that 
there was pulmonary involvement with persistent symptoms 
requiring a chronic low dose or intermittent corticosteroids 
so as to warrant entitlement to a 30 percent evaluation under 
the provisions of the specific Diagnostic Code for 
sarcoidosis (code 6846) which was first published in the 
change which became effective in November 1996.  As noted 
above, findings which would permit a 30 percent rating under 
the old Diagnostic Code 6600 were not present during this 
period.  The requisite pulmonary function study findings for 
an evaluation in excess of 10 percent under the provisions of 
Diagnostic Code 6600 that became effective in November 1996 
also were not present.  Accordingly, under the circumstances, 
it follows that entitlement to an evaluation in excess of 
10 percent for the veteran's sarcoidosis during the period 
from July 1994 to November 1997 would not be warranted. 

The record discloses that, on November 3, 1997, the veteran 
was prescribed Prednisone by a private physician.  The 
prescription of that medication formed the basis for an 
increase in his sarcoidosis rating to 30 percent effective 
from November 3, 1997.  The record does not indicate that his 
sarcoidosis requires a systemic high dose of corticosteroids 
for control so as to warrant entitlement to the next higher 
evaluation of 60 percent under the provisions of Diagnostic 
Code 6846.  The recent VA pulmonary function studies showed 
an FEV-1 of 72 percent of predicted; an FEV-1/FVC of 81 
percent and a DLCO(SB) of 67 percent.  Thus, those findings 
would not warrant entitlement to an evaluation in excess of 
30 percent under the provisions of Diagnostic Code 6600 
pertaining to chronic bronchitis that became effective in 
November 1996.  The record also does not indicate severe 
symptoms required for an evaluation in excess of 30 percent 
under the provisions of Diagnostic Code 6600 that were 
effective prior to November 1996.  Accordingly, under the 
circumstances, the Board is unable to conclude that a current 
evaluation in excess of 30 percent for the veteran's 
sarcoidosis is warranted under any of the applicable rating 
schedule provisions.  

The Board has carefully considered the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to a 10 percent evaluation for the veteran's 
sarcoidosis for the period from January 12, 1988, to July 14, 
1994, is established.  The appeal is granted to this extent.  

Entitlement to evaluations in excess of 10 percent for the 
sarcoidosis from July 14, 1994, to November 3, 1997, and in 
excess of 30 percent effective from November 3, 1997, are not 
established.  The appeal is denied to this extent.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

